DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-16, 18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a ventilation device for a motor vehicle. The ventilation device comprises at least one flap mounted so as to rotate relative to a frame about a pivot axis between an open position, suitable for allowing the air flow to pass, and a closed position, suitable for reducing the intensity of the air flow or changing the direction of the air flow. The flap extends along the pivot axis and having a first end and a second end that are opposite one another along the pivot axis; wherein each of the first end and the second end is mounted so as to rotate on the frame about the pivot axis. The ventilation device further comprises an intermediate support located between the first end and the second end along the pivot axis. The flap being mounted so as to rotate on an intermediate support relative to the frame about the pivot axis. The intermediate support being a separate part from the frame and attached on the frame; wherein the flap comprises a body extending from the first end to the second end along the pivot axis, and a fastening portion secured to the body and forming one of a first intermediate pin and a first intermediate housing. The intermediate support forms the other of the first intermediate pin and the first intermediate housing. The first intermediate pin being located in the first intermediate housing to form a first intermediate pivot about the pivot axis between the flap and the intermediate support. The first intermediate pin and the first intermediate housing being configured to nest one in the other along the pivot axis; wherein the fastening portion forms one of a second intermediate pin and a second intermediate housing. The intermediate support forms the other of the second intermediate pin and the second intermediate housing. The second intermediate pin being located in the second intermediate housing in order to form a second intermediate pivot about the pivot axis between the flap and the intermediate support. The second intermediate pin being configured to snap in the second intermediate housing along an axis perpendicular to the pivot axis; wherein the first intermediate housing completely surrounds the first intermediate pin about the pivot axis, and wherein a first end housing completely surrounds a first end pin about the pivot axis, the first end of the flap forming one of the first end pin and the first end housing, and the frame forming the other of the first end pin and the first end housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618